Citation Nr: 0017302	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-21 767	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post 
bunionectomy of the left foot, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the proximal phalanx of the right great toe, 
postoperative status, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1979 
to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 29, 1996 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued 20 percent ratings for service-connected 
disabilities involving the feet.  The veteran testified at a 
hearing at the RO on October 24, 1996, in connection with his 
appeal.  


FINDINGS OF FACT

1.  Status post bunionectomy of the left great toe is 
manifested by deformity of the metatarsophalangeal joint, 
degenerative changes on X-ray examination, limitation of 
motion of the great toe, tendinitis of the hallucis longus 
tendon, tenderness to palpation, and chronic recurrent pain 
without evidence of callus, erythema, or edema.  

2.  The status post bunionectomy of the left great toe is not 
productive of more than moderately severe impairment.  

3.  Residuals of a fracture of the proximal phalanx of the 
right great toe is manifested by deformity of the 
metatarsophalangeal joint, degenerative changes on X-ray 
examination, limitation of motion of the great toe, 
tendinitis of the hallucis longus tendon, tenderness to 
palpation, and chronic recurrent pain without evidence of 
callus, erythema, or edema.  

4.  Residuals of a fracture of the proximal phalanx of the 
right great toe is not productive of more than moderately 
severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
status post bunionectomy of the left great toe are not met.  
38 U.S.C.A. §§ 1115, 5107(a), 7104 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5276, 5278, 5283, 5284 (1999).

2.  The criteria for a rating higher than 20 percent for 
residuals of a fracture of the proximal phalanx of the right 
great toe are not met.  38 U.S.C.A. §§ 1115, 5107(a), 7104 
(West 1991); 38 C.F.R. § 4.71a, Codes 5276, 5278, 5283, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's original claim for VA disability compensation 
was reviewed by a rating Board in February 1985, at which 
time service connection was granted for status post 
bunionectomy of the left foot, rated 10 percent disabling, 
and for status post fracture of the proximal phalanx of the 
right great toe, rated 10 percent disabling.  The evidence 
reviewed by the rating board included service medical 
records, which showed that in August 1981 the veteran had 
undergone a bunionectomy of the left great toe following 
conservative treatment for hallux rigidus and hallux limitus 
of that toe.  Service medical records further showed that the 
veteran had sustained a crush injury to the right great toe 
in April 1983 which had resulted in a compound comminuted 
fracture.  The condition was treated conservatively, 
including an extended period of casting.  The 10 percent 
ratings were confirmed and continued by a rating decision of 
February 1990.

In February 1995 the veteran requested increased ratings for 
his service-connected toe disabilities.  A VA orthopedic 
examination was performed in April 1995, at which time it was 
reported that the veteran complained of inability to walk or 
stand on his feet for long periods and had lost jobs because 
of this.  He was receiving care at a VA podiatry facility 
with orthotics that had not helped.  On examination he walked 
with a normal gait.  Examination showed a well-healed scar on 
the dorsum of the left foot that was not tender or fixed.  
Flexion of the left great toe was to 30 degrees but extension 
of the metatarsophalangeal joint was essentially zero.  
Strength was poor.  Examination of the right great toe showed 
a slight deformity with no tenderness or inflammation 
reaction.  The range of motion of the metatarsophalangeal 
joint was 5 degrees.  Plantar flexion through the 
interphalangeal joint and extension were complete.  Strength 
was poor.  X-rays showed an old healed fracture deformity of 
the proximal phalanx of the great toe.  Degenerative joint 
changes were seen in the first metatarsophalangeal joint.  
The clinical impressions were status post bunionectomy of the 
left foot manifested by complaints of recurrent pain and 
inability to walk much; and status post fracture of the right 
great toe manifested by difficulty walking very far.  The 
examiner commented that the veteran had not experienced much 
improvement over the years and that the prognosis for further 
improvement was poor.  On the basis of this examination, the 
RO in May 1995 raised the rating for each foot from 10 
percent to 20 percent effective February 14, 1995.

In October 1995 the veteran underwent surgery consisting of a 
fusion of the right interphalangeal joint.  A temporary total 
convalescent rating was assigned under 38 C.F.R. § 4.30 for 
the period from October 23 through December 31, 1995.  In a 
January 1996 statement, the chief of the VA podiatry section 
at the VA Medical Center in Providence, Rhode Island, 
indicated that the veteran was still experiencing many of the 
same problems he had complained of before the surgery and 
that the veteran also complained that the left foot was 
chronically painful due to a bunion deformity which was 
thought to require possible surgical treatment in the near 
future.  The podiatrist recommended that the veteran change 
professions to avoid increased time and wear on his feet.  In 
April 1996 the veteran underwent further surgery for removal 
of hardware (a screw) from the right hallux.  A temporary 
total convalescent rating was in effect from April 5 through 
May 31, 1996 in conjunction with this procedure.  

A VA examination was performed in January 1996.  On 
examination of the left foot, pain on motion was present.  
The appearance of the left foot was normal.  The toe was a 
bit stiff with some restriction of motion on flexion.  There 
was very mild if any hallux valgus deformity.  Gait was 
normal.  With respect to the right toe, the examination 
findings and complaints reflected the performance of recent 
surgery and the examiner did not test function.  There was 
essentially no deformity.  The examiner conferred with the 
podiatrist who performed the surgery and was told that a good 
result was expected from the operation.  The diagnosis for 
the left foot was congenital hallux valgus, postoperative, 
with residual mild symptoms.  The diagnosis for the right 
foot was congenital hallux valgus with subsequent surgery and 
insertion of screw through all phalanges.

The veteran testified at a hearing at the RO on October 24, 
1996.  He described pain and swelling in both feet which 
worsened on activity, particularly on driving.  He was unable 
to move either big toe.  He claimed that the pain was 
affected by the weather or by walking on a cold surface such 
as a floor.  He said that he had had to quit his job as a 
truckdriver because of his feet.  He was currently involved 
in a vocational rehabilitation program learning about 
computers.  He related that the pain affected nearly every 
facet of his life because even minimal activity aggravated 
it.  He stated that he was unable to play with his children 
or engage in sports.  He was currently taking prescribed 
medication to relieve the pain.

A September 1996 statement from the veteran's VA podiatrist, 
R. Baker, DPM, provides a further history of the veteran's 
disabilities.  With respect to the right foot, the statement 
related that the veteran had sustained a right great toe 
injury in service when a cable fell upon his foot.  A cast 
was on the foot for 3 to 4 months.  It appeared that a 
fracture of the proximal phalanx had been displaced.  The 
veteran continued to complain of pain in the area at the time 
he first was seen by Dr. Baker in February 1995, at which 
time examination showed a well-healed displaced fracture of 
the proximal phalanx of the right hallux.  The fracture had 
healed in its displaced position and there was a rather large 
dorsal hump pressing against the top of the shoe.  
Conservative measures did not resolve the pain.  Further 
examination showed bilateral hallux limitus with changes in 
the first metatarsophalangeal joints consistent with 
degenerative joint disease and there was a missing tibial 
sesamoid in the area of the left first metatarsal head, the 
apparent result of a previous McBride bunionectomy in 1980.  
The veteran complained of bilateral pain over the dorsal 
aspects of the foot, believed to be due to an extensor 
hallucis longus tendinitis due to the hallux limitus.  A 
fusion procedure involving the right hallux interphalangeal 
joint was performed in October 1995 due to the displaced 
fracture.  The screw was removed in April 1996.  The veteran 
still used orthotics to control pronatory conditions which 
could contribute to further degeneration of the first 
metatarsophalangeal joints.  Dr. Baker indicated that further 
procedures were still possible and that the condition could 
further worsen since the tibial sesamoid, which had been 
removed, was a fulcrum for the first metatarsophalangeal 
joint to deviate laterally.  He expressed the belief that the 
veteran would never be able to return to his occupation as a 
truckdriver and that continuing would only contribute to 
further breakdown of his condition.  

The veteran underwent a VA examination in December 1996.  
With respect to the left foot, it was noted that following 
the left bunionectomy in service the left great toe had 
drifted and was now impinging on the second toe, causing 
subluxation of the proximal interphalangeal joint of the 
second toe.  On examination, the veteran had about 18 degrees 
of valgus deformity of the right great toe with 14 degrees 
dorsally, with pain.  Flexion of the right great toe was to 
10 degrees.  There was an area of ulceration where the 
overlapping great toe impinged on the second toe and an 
unstable proximal interphalangeal joint of the second toe, 
causing audible crepitus on subluxation.  X-rays showed an 
apparent solid fusion of the distal phalanx of the right 
great toe with some callous formation.  X-rays of the left 
foot showed marked valgus deformity at the 
metatarsophalangeal joint.  The examiner summarized by noting 
that because of a valgus drift of the left great toe there 
was now impingement on the second toe and instability of the 
proximal interphalangeal joint of that toe with skin 
ulceration on the great toe on the lateral side which was 
uncomfortable and interfered with the wearing of shoes and 
with walking and other activities.  In the right foot, the 
toe had been fused but since the surgery a chronic tendinitis 
of the extensors of the left foot had developed.

In a May 1998 statement, Dr. Baker indicated that surgery was 
contemplated for both feet and that the condition of the feet 
was deteriorating and causing pain and deformity.  The 
veteran was examined by Dr. Baker in May 1998 for 
compensation purposes.  There was approximately a 5-degree 
calcaneal valgus deformity bilaterally which was not 
correctable by manipulation of the Achilles tendon.  There 
was a mildly decreased medial arch bilaterally both on and 
off weight bearing.  There was some recreation of the arch as 
well as reduction of the valgus deformity when the veteran 
raised on his toes but this was limited by pain in the area 
of the first metatarsophalangeal joint bilaterally.  On the 
right foot, there was pain with motion of the first 
metatarsophalangeal joint.  Dorsiflexion of the great toe was 
to 10 degrees.  The interphalangeal joint fusion appeared to 
be stable to palpation and attempted motion.  There was a 
valgus deformity.  On the left foot there was a severe hallux 
abductus valgus deformity.  There was pain to palpation in 
the area.  The clinical impression was that the veteran 
exhibited signs of residual painful bunion deformity of the 
left foot.  The right hallux fracture residuals appeared to 
be solved to some degree with fusion, which appeared to be 
well healed on X-rays.  There were also signs of hallux 
limitus deformity on the right.  There were signs of 
pronation bilaterally, which can cause both the hallux 
limitus and the return of the bunion deformity of the left 
foot.

The veteran underwent further surgery for the left foot in 
June 1998 at a VA hospital consisting of a left bunionectomy 
and a distal interphalangeal joint arthroplasty of the second 
toe.  Dr. Baker advised in October 1998 that the veteran 
still experienced some pain in the operative site which made 
it difficult to find meaningful employment and that the 
veteran was still "approximately 50 percent" disabled.  

The veteran underwent a VA examination for compensation 
purposes in January 2000 by Dr. Baker.  The veteran reported 
inability to ambulate excessive distances without wearing 
orthotics and complained of continuing pain since the June 
1998 surgery.  He reported diffuse pain in the medial arch as 
well as in the first metatarsophalangeal joint area 
bilaterally.  He had additional right ankle pain because of a 
previous ankle sprain in the fall of 1999.  He reported pain 
of the right hallux interphalangeal joint area with weather 
changes as well as chronic pain in the area of the bunion 
deformity of the left foot.  On the left foot there was a 
transverse scar at the distal interphalangeal joint of the 
second toe which appeared well healed with no signs of 
callus, erythema or edema.  There was a scar over the first 
metatarsophalangeal joint which was similar.  The right 
hallux interphalangeal joint fusion appeared stable to 
palpation.  The left hallux was slightly contracted in a 
fixed position and was easily reduced.  The veteran 
complained of pain with attempted palpation and motion of the 
first metatarsophalangeal joint bilaterally.  The range of 
motion was to approximately 20 degrees of dorsiflexion and 
25 degrees of plantar flexion bilaterally.  No crepitus was 
heard.  The veteran complained of pain throughout the range 
of motion, at the midpoints as well as endpoints.  There was 
no residual hallux abductal or valgus deformity bilaterally.  
There was pain in the ankle on motion of the first 
metatarsophalangeal joint on the right which appeared to be 
due to a flexor hallucis longus tendinitis related to an 
ankle sprain in 1999.  X-rays showed no residual deformity of 
the right hallux interphalangeal joint on the right with no 
residual deformity.  The left tibial sesamoid was missing.  
There was mild abduction of the toes of the 
metatarsophalangeal joints bilaterally.  The examiner stated 
that there was no residual defect of the right proximal 
phalanx following surgery other than pain on palpation.  The 
examiner stated that the veteran's continuing complaints of 
pain following surgery in the affected areas appeared to be 
more of a subjective complaint because there was no 
associated callus, erythema or edema which could be 
discerned.  There was no radiographic evidence of 
degenerative joint disease otherwise.  

II.  Analysis--Left Foot

The veteran's claim for an increased rating for the service-
connected left foot disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (noting that a well-
grounded claim for an increased disability evaluation for a 
service-connected disability was established where the 
claimant asserted that his condition had increased in 
severity).  Since the claim is well grounded, there is a 
statutory VA duty to provide assistance in developing the 
facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In this case, the RO has obtained all 
treatment records known to exist and the veteran has 
undergone several VA examinations for compensation purposes.  
The veteran has identified no additional relevant 
documentation that has not been obtained for the record.  
There is no indication that further actions to satisfy the 
duty to assist need be taken in order to accord the veteran 
an equitable disposition of the present appeal.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1999), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The status post bunionectomy of the left foot is currently 
rated under the criteria found in Diagnostic Code 5283 
pertaining to malunion or nonunion of the tarsal or 
metatarsal bones.  The code provides a 20 percent rating for 
moderately severe malunion or nonunion and a 30 percent 
rating for severe malunion or nonunion.  38 C.F.R. § 4.71a, 
Code 5283 (1999).  Since there is no rating code which 
provides a rating higher than 10 percent for a bunionectomy 
(See 38 C.F.R. § 4.71a, Code 5280, providing a 10 percent 
rating for hallux valgus, "operated, with resection of the 
metatarsal head"), the current 20 percent rating under Code 
5283 must be considered to have been assigned on the basis of 
analogy pursuant to 38 C.F.R. § 4.20 (1999) ("when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected by the anatomical localization 
and symptomatology are closely analogous").  

Other codes found in 38 C.F.R. § 4.71a pertaining to the feet 
are also potentially applicable.  Under Code 5284, pertaining 
to "foot injuries, other," a 20 percent rating is provided 
for moderately severe disability and a 30 percent rating is 
provided for severe disability.  Under Code 5278 pertaining 
to acquired clawfoot (pes cavus), a 20 percent rating is 
provided for unilateral disability manifested by "all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads."  A 30 percent rating is 
assignable under that code for unilateral involvement 
manifested by "[m]arked contraction of plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, marked varus deformity.  Code 5276 pertaining to 
acquired flatfoot provides a 20 percent rating for severe 
unilateral disability manifested by "objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent rating is 
provided under that code for pronounced disability manifested 
by "marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

The record shows that the veteran developed a bunion 
deformity of the left metatarsophalangeal joint during 
service which was surgically corrected in 1980, apparently 
through a McBride bunionectomy procedure.  As a result of the 
surgery, the veteran had a missing tibial sesamoid in the 
area of the left first metatarsal head plantarly and the 
absence of this bone resulted in lateral deviation of the 
metatarsophalangeal joint and impingement on the second toe 
of the left foot.  Degenerative joint disease also appeared 
in the area, and the veteran has also been shown to have 
extensor hallucis longus tendinitis associated with the 
underlying hallux limitus deformity.  The record contains a 
large quantity of medical evidence showing that the veteran 
has continued to experience pain in the area of the first 
left great toe associated with the bone deformities and that 
it has been of such degree as to interfere with various life 
activities and require discontinuation of his work as a 
truckdriver.  After the use of orthotic appliances failed to 
relieve the veteran's pain, surgery was performed again in 
June 1998.  The most recent examination, performed in January 
2000, showed that the foot was well healed, with no evidence 
of callous formation, erythema or edema.  

The current 20 percent for the left foot reflects a finding 
that the impairment related to the postoperative status 
bunionectomies is the equivalent of moderately severe 
malunion or nonunion of the tarsal and metatarsal bones.  The 
rating schedule does not define the terms "moderately severe" 
or "severe."  A finding of severe disability would warrant 
assignment of a 30 percent rating under Code 5283 or 
Code 5284, the code for other foot injuries.  Some guidance 
as to the meaning of the terms "moderately severe" and 
"severe" is found through consideration of the other codes, 
cited above, which provide for ratings higher than 20 percent 
for unilateral foot disability.  A 30 percent rating for 
unilateral flatfoot requires pronounced disability, defined 
by such findings as severe tenderness, marked inward 
displacement, and severe Achilles tendon spasm on 
manipulation.  No disability of such degree is documented in 
the present record.  Likewise, a 30 percent rating for 
unilateral clawfoot requires findings such as marked 
contraction of plantar fascia, hammertoes of all toes, very 
painful callosities and marked varus deformity.  The veteran 
clearly does not have bunionectomy residuals that produce 
disability equivalent to these criteria.  In reviewing the 
claim under these standards, it is clear that the level of 
disability associated with the two bunionectomies performed 
on the veteran's left toe cannot properly be characterized as 
"severe" such as to warrant a rating higher than 20 percent 
under Code 5283 or by analogy to disability described in any 
of the analogous codes.  

Since degenerative joint disease and arthritic findings in 
the left foot have been documented in the record, there 
remains for consideration the question of whether an 
increased rating is assignable on the basis of the rating 
criteria for arthritis.  Under Code 5003 of the rating 
schedule, a compensable rating is assigned for arthritis on 
the basis of limitation of motion under the appropriate code 
or codes involved.  None of the foot codes specifically 
predicates ratings for foot pathology on limitation of motion 
per se.  However, the VA General Counsel has held that 
depending on the nature of the foot injury, Code 5284, 
pertaining to "other foot injuries," may involve limitation 
of motion and require application of 38 C.F.R. §§ 4.40 and 
4.45 (1999).  See VAOPGCPREC 9-98.  The two cited 
regulations, 38 C.F.R. § 4.40 and § 4.45, require 
consideration of functional loss due to pain, weakness on 
motion, fatigability, painful movement, swelling, deformity, 
or disuse atrophy.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1955), the Court held that a diagnostic code based 
on limitation of motion does not subsume 38 C.F.R. §§ 4.40 
and 4.45 and that the rule against pyramiding found in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare ups.  In this case, however, 
limitation of motion of the toes, though reported as present 
on various occasions, is not a principal manifestation of the 
veteran's disability.  In any event, the factors such as pain 
on motion, weakness, and limitation of activity are precisely 
the manifestations that have been considered in establishing 
the current 20 percent rating based on moderately severe 
impairment.  Consideration of such manifestations a second 
time for the purpose of applying 38 C.F.R. §§ 4.40 and 4.45 
to justify an increase in the rating assigned would 
constitute pyramiding and contravene the provisions of 
§ 4.14.  

The preponderance of the evidence of record is against the 
claim for an increased rating for the service-connected 
disability of the left foot; therefore, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
1991).  The overall level of disability does not more nearly 
approximate the level of impairment contemplated under any 
applicable code.  38 C.F.R. § 4.7 (2000) (stating that 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating").  

Nevertheless, it should be noted that notwithstanding that an 
increase is not warranted under the schedular criteria, the 
veteran is potentially eligible to receive an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) on an 
extraschedular basis.  The Court has held that the Board does 
not have jurisdiction under 38 C.F.R. § 3.321(b)(1) to assign 
an extraschedular rating in the first instance and that such 
a rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The 
Court clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
that it did not read the regulation to preclude the Board 
from affirming an RO conclusion that a claim did not meet the 
criteria for submission to these Central Office officials 
pursuant to § 3.321(b)(1) or from reaching such a conclusion 
on its own.  In this case, the record does not establish that 
referral to the RO for consideration under this regulation is 
warranted by such an unusual disability picture as to render 
inapplicable the regular rating criteria.  

II.  Analysis--Right Foot Disability

The claim for an increased rating for a service-connected 
right foot disability classified as residuals of a fracture 
of the proximal phalanx of the right great toe, postoperative 
status, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle, Id.  All of the relevant evidence pertaining to 
this claim has been obtained, and the statutory duty to 
assist has been satisfied.  

The right foot disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5283, the code for 
malunion or nonunion of the tarsal or metatarsal bones.  The 
criteria provided in this code as well as in the other 
relevant foot codes under which an analogous rating might be 
applied are set forth in the preceding section.  The analysis 
to be undertaken in rating this disability is the same as 
that discussed above with respect to the service-connected 
disability of the left foot.  38 C.F.R. § 4.71a (1999), 
Codes 5276, 5278, 5283, 5284 (1999).  

The right toe disability originated in a fracture resulting 
from a crush injury in service.  The injury was not treated 
surgically; a prolonged period of casting was used instead, 
and the fracture healed in a displaced position.  As with the 
left foot, there was some tendinitis of the extensor hallucis 
longus due to hallux limitus, a condition not related to the 
injury, as well as degeneration in the area of the right 
hallux interphalangeal joint due to the earlier displaced 
fracture.  Pronation of the first metatarsal was present.  
Surgery was eventually performed in October 1995 to fuse the 
right hallux interphalangeal joint, and a second procedure to 
remove the screw was performed in April 1996.  

According to the record, the veteran has continued to have 
pain and some deformity as a result of the fracture.  He has 
had persistent chronic tendinitis of the foot since the 
surgery plus deformity variously described as a varus 
deformity, hallux limitus deformity, and as a valgus 
deformity.  He has continued to use orthotic appliances for 
control of pain.  Chronic pain and tenderness to palpation 
have been consistently documented over the years, and the 
veteran was advised by his podiatrist to discontinue his 
occupation as a truckdriver.  At the time of the most recent 
examination in January 2000, the fusion was found to be 
stable.  The veteran had continued pain in the medial arch 
and right big toe area.  He had pain in the right ankle as 
well, but this pain was attributed to a sprain several months 
earlier that was unrelated to the service-connected 
disability.  At the present time, as related in the January 
2000 examination report, the veteran has minimal deformity 
and good fusion of the hallux, and the only significant 
manifestations of disability are tenderness to palpation and 
some chronic pain.  These manifestations do not represent 
more than moderately severe disability as contemplated by 
Code 5283.  As with the left foot, the right foot does not 
manifest any of the symptomatology called for under the 
criteria found in other codes which would provide a basis for 
a 30 percent rating by analogy.  The veteran does not have 
impairment equivalent to pronounced unilateral flatfoot 
disability or marked contraction of the plantar fascia or 
painful callosities warranting a 30 percent rating under the 
clawfoot criteria.  

The preponderance of the evidence of record is against the 
veteran's claim for a rating higher than 20 percent for 
residuals of a fracture of the right proximal phalanx of the 
great toe, and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  The record does not 
present such an unusual disability picture as to render 
inapplicable the regular rating criteria such as to refer the 
case to the RO for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1991).  


ORDER

A rating higher than 20 percent for status post bunionectomy 
of the left great toe is denied.  

A rating higher than 20 percent for residuals of a fracture 
of the proximal phalanx of the right great toe, postoperative 
status, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

